IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-10491
                          Summary Calendar



ADRIAN GUTIERREZ MARTINEZ,

                                          Plaintiff-Appellant,

versus

SANFORD LEHER, M.D.;
T. PENLAND, PH.D.,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 1:01-CV-26
                      --------------------
                        September 17, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Adrian Gutierrez Martinez, Texas prisoner number 562996,

appeals the magistrate judge’s dismissal of his 42 U.S.C. § 1983

complaint as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

He argues that the defendants acted with deliberate indifference

to his serious mental health needs by failing to provide him with

adequate treatment.    He also moves this court for the appointment

of counsel.    His motion for appointment of counsel is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10491
                                -2-

     Martinez has not shown a violation of his constitutional

rights.   See Domino v. Texas Department of Criminal Justice, 239
F.3d 752, 755 (5th Cir. 2001).   Accordingly, he has not shown

that the magistrate judge abused her discretion in dismissing his

complaint as frivolous.   See Harper v. Showers, 174 F.3d 716, 718

& n.3 (5th Cir. 1999); Siglar v. Hightower, 112 F.3d 191, 193

(5th Cir. 1997).   The judgment of the magistrate judge is

AFFIRMED.